324 F.2d 954
Michael V. PITEO, Natural Tutor of Michael J. Piteo, for and on Behalf of the Minor Son, Michael J. Piteo, Appellants,v.AMERICAN EMPLOYERS' INSURANCE COMPANY, Appellee.
No. 20680.
United States Court of Appeals Fifth Circuit.
December 6, 1963.

Appeal from the United States District Court for the Eastern District of Louisiana; Frank B. Ellis, Judge.
William V. Dunne, Jacob H. Sciambra, New Orleans, La., for appellants.
Felicien P. Lozes, Drury, Lozes & Dodge, New Orleans, La., for defendant-appellee.
Before RIVES, JONES and WISDOM, Circuit Judges.
PER CURIAM.


1
The district court, in a diversity case brought under the Louisiana Direction Action Statute, La.Rev.Stat.Ann. 22:655, determined that the plaintiff, appellant here, had failed to show any liability of the defendant's insured and directed a verdict for the defendant. Being convinced that the court's action was free from error, the judgment which was entered on the directed verdict is


2
Affirmed.